PARKER, Judge.
If the legal questions on which petitioner seeks the decision of this Court were decided for him and the judgment appealed from reversed, it could avail him nothing. The only relief which he sought was that a new primary election be held to select the Democratic Party nominee to run for the office of Alderman from the North Ward in Winston-Salem in the general election held in November 1974. That general election has been held, and it is not now possible to give petitioner the relief which he sought. There is slight probability that the factual situation which gave rise to this controversy will recur, and the legal questions on which decision is sought lack substantial continuing public interest. The legal questions presented are academic. For that reason the appeal is dismissed. Gordon v. Wallace and Gordon v. Page, 233 N.C. 85, 62 S.E. 2d 495 (1950).
Appeal dismissed.
Judges Hedrick and Clark concur.